Citation Nr: 1404413	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-28 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome.  

2. Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1993 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the Regional Office (RO) in Muskogee, Oklahoma. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated January 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The Board notes that, as discussed below, a TDIU has not been raised.  However, if the Veteran wishes to claim a TDIU, he should specifically do so at the RO.


FINDINGS OF FACT

1. The preponderance of the pertinent evidence reflects that the Veteran's service-connected right knee patellofemoral syndrome is manifested by subjective complaints of pain. The objective evidence of record reflects that the Veteran is able to demonstrate normal extension to zero degrees; however, his range of motion in flexion is limited to no less than 115 degrees.  Additional functional limitation due to pain is not shown to any significant degree.  Objective testing indicates normal stability.  

2. The preponderance of the pertinent evidence reflects that the Veteran's service-connected left knee patellofemoral syndrome is manifested by subjective complaints of pain. The objective evidence of record reflects that the Veteran is able to demonstrate normal extension to zero degrees; however, his range of motion in flexion is limited to no less than 102 degrees.  Additional functional limitation due to pain is not shown to any significant degree.  The subjective complaints of instability and locking are not substantiated by objective testing, which indicate normal stability.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected right knee patellofemoral syndrome are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5014-5260 (2013).

2. The criteria for a rating in excess of 10 percent for service-connected left knee patellofemoral syndrome are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5014-5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period. In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126. Hart extended Fenderson to all increased evaluation claims.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45. The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Veteran contends that his left and right knee patellofemoral syndrome warrant a disability rating in excess of 10 percent.  The Veteran's left and right knee disabilities are currently rated at 10 percent under DC 5014-5260. Patellofemoral syndrome is not listed in the Rating Schedule, and the RO initially applied DC 5014-5260 pursuant to 38 C.F.R. § 4.20, which provides that it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  Diagnostic Code 5014 for osteomalacia is rated on the basis of limitation of motion of affected parts, or as degenerative arthritis, and DC 5260 is rated on the basis of limitation of flexion. 38 C.F.R. § 4.71a.  In evaluating the Veteran's claims, the Board will consider the Veteran's left and right knee disabilities under DCs 5014, 5260 and all other potentially applicable diagnostic codes in order to afford him the highest possible disability rating. In this regard, the pertinent law will be provided below. 

Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees. Under DC 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees. 38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees. 

Under DC 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups. Note 1 accompanying DC 5003 states that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based upon limitation of motion. Note 2 states that the 20 percent and 10 percent ratings based on x-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024. 38 C.F.R. § 4.71a, DC 5003.

The Veteran was afforded VA or VA contract examinations in February 2009, June 2010, and June 2011.  In all three, the Veteran complained of pain in both knees, usually resulting from walking or standing for prolonged periods, walking up and down stairs or squatting.  In the June 2010 VA examination, he also complained of occasional locking of the knee joint and some instability in the left knee but not the right.  In the June 2011 VA contract examination, he complained of weakness, swelling, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, pain and dislocation.  

Objective findings in the February 2009 VA contract examination and the June 2010 VA examination showed bilateral flexion from zero to 130 degrees and normal extension.  Repetitions did not further limit range of motion and gait and posture were considered normal.  Stability tests were normal and there were no indications of subluxation, edema, effusion, weakness, tenderness, redness or heat.  The February 2009 VA contract examination, however, did note bilateral crepitus and that x-rays indicated minimal bilateral osteoarthritis.  The June 2010 VA examination, in contrast, noted that x-rays showed no arthritis and normal soft tissues.  

In the June 2011 VA contract examination, the Veteran's complaints of bilateral weakness, swelling, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, pain and dislocation were not supported by objective evidence.  The examiner noted normal gait and posture, no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  The examination did show a minor decrease in range of motion, specifically, right knee flexion from zero to 115 degrees and left knee flexion from zero to 102 degrees. However, after repetition, neither knee was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner noted that the Veteran wore a knee brace and that both knees had some crepitus.  He also noted that the Veteran had had an MRI of his left knee done showing a complete tear of the anterior cruciate ligament (ACL), which a December 2009 private MRI confirms.  Although the Veteran did not mention the ACL tear in the June 2010 VA examination, both the June 2010 examiner and the June 2011 examiner noted normal stability in both knees.  X-rays in the June 2011 examination indicated that both knees were negative for abnormalities.  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses; he is not competent to diagnose or determine the etiology of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's reported symptoms, however, are inconsistent with the objective medical evidence of record.  Moreover, in an April 2009 VA medical record, the Veteran's sister stated that there was "nothing wrong" with his knees and that he could run for miles.  The Board therefore affords his statements little probative value.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The only significant findings outside of the examinations appeared in a January 2011 MRI of the right knee showing a small popliteal cyst with very early patellar chondromalacia.  VA medical records and private treatment records were otherwise consistent with the Veteran's subjective reports and the examiners' findings at the examinations.  

The Board has considered whether a rating higher than 10 percent is warranted based upon limitation of motion under DCs 5260 and 5261; however, as noted, the preponderance of the evidence shows that the Veteran has consistently demonstrated normal extension to zero degrees, which is noncompensable under DC 5261, with flexion limited to no less than 102 degrees in the left knee and 115 degrees in the right, which is also noncompensable under DC 5260.  Therefore, a higher disability rating is not warranted under DCs 5260 or 5261 based upon the evidence of record. 

Likewise, the Board finds that a rating higher than 10 percent is not warranted under the criteria of 5003, as current evidence is negative for arthritis.  The February 2009 x-rays showing arthritis did not involve two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. Indeed, each service-connected disability only involves one major joint, i.e., the knee joint. See 38 C.F.R. § 4.45(f).  Moreover, the Veteran's service-connected knee disabilities have been compensable during the entire appeal period and since his knee disability is rated under DC 5014, a 10 or 20 percent rating under DC 5003 is not applicable anyway.  DC 5003, Note 2.

In an effort to afford the Veteran the highest possible rating, the Board has considered his left and right knee disabilities under all other potentially applicable diagnostic codes. However, the evidence does not show that the Veteran experiences ankylosis in either knee joint, as he is able to demonstrate movement in both knee joints, albeit limited movement in flexion. In addition, there is no lay or medical evidence of recurrent subluxation or lateral instability in either knee joint. The evidence does not show that the Veteran suffers from dislocated or removed semilunar cartilage in either knee joint.  Although the Veteran has complained of occasional locking, instability, and giving way, such symptoms have not been recorded in any objective findings.  In addition, there is no evidence that the Veteran's left and right knee disabilities are manifested by an impairment of the tibia or fibula or genu recurvatum. Therefore DCs 5256, 5258, 5259, 5262, and 5263 are not for application in this case. 

The preponderance of the pertinent evidence does not reflect that the Veteran has a scar or neurological impairment associated with his service-connected left and right knee disabilities. Therefore, separate ratings cannot be assigned based upon any such symptoms or disability. 

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require consideration of the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes. Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85(1997). However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain. 

In evaluating the Veteran's service-connected knee disabilities under the criteria of DeLuca, the Board notes that the February 2009 VA contract examiner stated that after repetitions, the knees were limited by pain.  Regardless, the Board finds no prejudice to the Veteran in this regard because the 10 percent ratings currently assigned contemplate the Veteran's functional loss due to painful motion. There is no lay or medical evidence of record that shows the Veteran's episodic flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings. Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Staged ratings are not appropriate in this case, as the manifestations of the Veteran's left and right knee disabilities have remained relatively stable throughout the appeal. See Hart, 21 Vet. App. at 509-10. The Board notes that the Veteran's range of motion has decreased over time; however, the ratings currently assigned contemplate the Veteran's increased limitation of flexion, including due to pain. Further, as noted above, there is no indication of any decrease in range of motion that warrants a higher rating, even with consideration of pain and other factors. 

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1). An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  While the Veteran has suggested he cannot work due to his knees, he is shown to have left his last job as a result of a layoff.  The symptoms of the knees do not otherwise indicate such impairment as to render the application of regular schedular provisions.

In this case, the manifestations of the Veteran's left and right knee disabilities are fully contemplated by the schedular rating criteria. In particular, the Veteran's symptoms of pain and limited motion are contemplated by the rating criteria. As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture. Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization. See id. However, the Board notes that there have been no hospitalizations for the Veteran's bilateral knee disability during the course of the appeal. Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1. As such, referral for consideration of an extra-schedular rating is not necessary. See Thun, 22 Vet. App. at 115-16. 

The Board has also considered whether a claim for a TDIU has been raised. When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a November 2009 VA medical record, the Veteran claimed that his knees prevented him from holding down a job, and in the June 2010 VA examination he stated that he was not currently working.  However, in a May 2010 VA contract examination for mental health, the Veteran stated that he had lost his job due to company layoffs.  The Board finds that it is unclear that the Veteran's apparent unemployment is due to his knee disability and therefore any effect his disabilities have on his employability is contemplated by the disability ratings currently assigned to his disability. As such, further discussion of a TDIU is not necessary. 

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against a rating higher than 10 percent for service-connected left and right knee patellofemoral syndrome. Because the preponderance of the evidence is against the grant of an increased rating for the Veteran's service-connected left and right knee disabilities, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome is denied. 


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


